     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

ABDOLLAH ABDOLLAHI et al.,

                               Plaintiffs,
                      v.

NATIONAL IRANIAN TANKER CO.,                     Case Number: 1:19-cv-3688-ABJ
ALI RABIEI, and
ALAEDDIN BOROUJERDI


                             Defendants.


                  PLAINTIFFS’ MOTION TO COMPEL
           PRODUCTION OF DOCUMENTS RESPONSIVE TO
      PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS AND FOR
     IN CAMERA REVIEW OF RESPONSIVE CLASSIFIED DOCUMENTS



       Plaintiffs respectfully submit this motion, pursuant to Rules 34(c), 37 and 45 of

the Federal Rules of Civil Procedure, for an order compelling the United States Navy to

produce documents responsive to Plaintiffs’ Subpoena to produce documents.


Respectfully submitted.



                                                     ____________/s/__________

                                                     Ali Herischi, Esq. (MD0024)
                                                     Herischi & Associates LLC
                                                     7201 Wisconsin Ave., Suite 450
                                                     Bethesda, Maryland 20814
                                                     Phone: 301-363-4540
                                                     Fax: 301-363-4538
                                                     Attorney for Plaintiffs




                                             i
       Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 2 of 15




                                TABLE OF CONTENTS



I.      INTRODUCTION………………………………………………………………...1

II.     DOCUMENT REQUEST………………………………………………………...3

        A.    Documents Responsive to Plaintiffs’ Subpoena Have Been Identified by
              the U.S. Navy……………………………………………………………..3

        B.    Plaintiffs Have Good Cause for Seeking a Motion to Compel Production
              of the Requested Documents……………………………………………...3

               i.   Plaintiffs’ Request for Production is Relevant……………………4

              ii.   Plaintiffs’ Request for Production is Proportional………………..5

        C.    Classified Information May Be Protected by In Camera Review………..7

III.    CONCLUSION…………………………………………………………………..10




                                        ii
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 3 of 15




                              TABLE OF AUTHORITIES



D.C. District Court Local Rule 7(m)……………………………………………………...1

Federal Rule of Civil Procedure 26(b)(1)………………………………………………...4

Federal Rule of Civil Procedure 34(c)……………………………………………………1

Federal Rule of Civil Procedure 37……………………………………………………….1

Federal Rule of Civil Procedure 45……………………………………………………….1

Department of Defense (DoD) Directive 5405.2, published at 32 C.F.R. § 97………...3, 7

DoD directive 5405.2 Appendix C to Part 516 (F)(2)(a)-(f)………………………….......8

SECNAVINST 5820.8A, published at 32 C.F.R. § 725……………………………..3, 7, 8

Oxbow Carbon & Mins. LLC v. Union Pac. R.R. Co., 322 F.R.D. 1 (D.D.C. 2017)…..4, 5

Jifry v. F.A.A, 370 F.3d 1174 (D.C. Cir. 2004)…………………………………………..7




                                        iii
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 4 of 15




                                  TABLE OF EXHIBITS



Exhibit A         First Navy Response

Exhibit B         Plaintiffs’ Second Subpoena

Exhibit C         Second Navy Response

Exhibit D         Carilli Email

Exhibit E         Navy Disclosures




                                        iv
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 5 of 15




                       PLAINTIFFS MOTION TO COMPEL DISCOVERY

       Plaintiffs respectfully submit this motion, pursuant to Rules 34(c), 37 and 45 of

the Federal Rules of Civil Procedure, for an order compelling the United States Navy, a

non-party, to produce documents responsive to Plaintiffs’ Subpoena to produce

documents.

       Plaintiffs are not required to meet and confer with Defendants regarding this

motion pursuant to Rule 37(a)(1) and Local Rule 7(m), because Defendants are in default

and unresponsive to prior attempts to contact, and the information sought is controlled by

a non-party rather than by Defendants. Pursuant to the Court’s email response to

Plaintiffs’ request for a discovery conference dated January 28, 2021, Plaintiffs are

authorized to file a motion to compel without a prior discovery teleconference.

                                   I.     INTRODUCTION

       On June 1, 2020, Counsel for Plaintiffs (“Counsel”) submitted a subpoena duces

tecum to the General Counsel of the U.S. Navy requesting information regarding the

Sanchi incident, which on July 8, 2020 the Navy objected to on multiple grounds,

particularly on the basis that any responsive records that might exist would likely be

classified and not subject to disclosure. See Exhibit A, First Navy Response. On August

27, 2020, Counsel submitted a second subpoena to the Navy with greater detail given to

the scope of Plaintiffs’ request. In particular, Plaintiffs’ subpoena provided separated

requests for classified and unclassified documents to help the Department of the Navy in

producing more documents and more specific answers to Plaintiffs’ requested documents.

See Exhibit B, Plaintiffs’ Second Subpoena. The subpoena was received and responded to

on September 30, 2020 by Lieutenant Commander Ann Tuddenham Oakes, Chief of the




                                            1
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 6 of 15




Litigation Information Branch of the Navy Office of the Judge Advocate General,

objecting to the request on the same grounds. See Exhibit C, Second Navy Response.

       After the second Navy response, Plaintiffs communicated to the Navy that they

intend to pursue their rights to compel the Navy to produce documents. In answer, the

Navy introduced Counsel to U.S. Attorney Mr. Joseph Carilli, who has been handling the

matter. Since that date, Counsel has been in regular communication with Mr. Carilli with

the goal of narrowing the focus of Plaintiffs’ request to responsive unclassified files, and

to identify any classified documents that might further be subject to a motion to compel

production. See Exhibit D, Carilli Email. Originally, Plaintiffs had planned to file a

Motion to Compel in January. On January 28, 2021, this Court authorized Plaintiffs to

file a motion to compel production of documents categorized as classified and/or

privileged in this case without a prior discovery teleconference with the Court. However,

because Plaintiffs were negotiating with the U.S. Department of State and U.S. Treasury

Department for production of documents, Plaintiffs held their filing until the conclusion

of their inquiries from all three Departments.

       Plaintiffs have been satisfied with the answers received from all Departments

aside from the Navy. However, Plaintiffs were successful in receiving a clarifying answer

from the Department of the Navy regarding the categories of requested documents. The

last answer received from the Department of the Navy clarifies that there is no responsive

information for certain categories of Plaintiffs’ requests, which narrows the scope of this

motion. See Exhibit D, Carilli Email; Exhibit B, Plaintiffs’ Second Subpoena.

       On June 2, 2021 the Court approved Plaintiffs’ request for a 14-day extension of

the discovery period until June 14, 2021 for the purpose of submitting a Motion to




                                             2
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 7 of 15




Compel the U.S. Navy to produce the available documents requested in Plaintiffs’

subpoena.

                                 II.    DOCUMENT REQUEST

            A. Documents Responsive to Plaintiffs’ Subpoena Have Been Identified
               by the U.S. Navy

       In response to Plaintiffs’ revised subpoena, on September 30, 2020 the U.S. Navy

sent a reply to Counsel indicating that some of the information requested is classified and

therefore the Navy objects to its disclosure pursuant to its own regulations; in particular,

Department of Defense (DoD) Directive 5405.2 and SECNAVINST 5820.8A, which

control the release of information for purposes of litigation. See Exhibit C, Second Navy

Response. The limited unclassified documents amounting to two emails and a single

PowerPoint slide with a still image of the wreckage were produced and delivered to

Counsel. See Exhibit E, Navy Disclosures. In addition, on March 26, 2021, the Navy

identified the categories of requested documents for which there are no relevant

responsive documents, highlighting the line items in Plaintiffs’ subpoena that are

inapplicable. See Exhibit D, Carilli Email and Exhibit B, Plaintiffs’ Second Subpoena.

       Pursuant to the Navy’s disclosure, the remaining classified responsive materials

are as follows: 48 PowerPoint slides; 2 .txt files, 19 emails, 2 PDF files totaling 32 pages,

2 Word documents, and 1 Excel spreadsheet. See Exhibit E, Navy Disclosures. Plaintiffs

now seek an Order compelling disclosure of the remaining above-named documents, and

request in camera review of classified records to preserve the confidential nature of any

information contained therein.

            B. Plaintiffs Have Good Cause for Seeking a Motion to Compel
               Production of the Requested Documents




                                             3
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 8 of 15




       This Court has held that the proponent of a motion to compel discovery bears the

initial burden of proving that the information sought is relevant and that the request is

proportional to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(1). See Oxbow

Carbon & Mins. LLC v. Union Pac. R.R. Co., 322 F.R.D. 1 (D.D.C. 2017). Because of

the limited public information regarding the facts surrounding the Sanchi incident and the

Defendants’ active attempts to bar access to information, Plaintiffs’ request is both

relevant and proportional. Due to the classified nature of the requested information,

Plaintiffs seek an Order to compel the U.S. Navy to produce responsive documents for in

camera review by the Court.

                       i.     Plaintiffs’ Request for Production is Relevant

       The information Plaintiffs seek from the U.S. Navy is highly relevant to

Plaintiffs’ claims. The truth of the collision of the Sanchi and the CF Crystal on January

6, 2018 and its aftermath have been placed in question by the contradictory information

surrounding the accident, the cover-up attempts by Defendants, as well as third-party

reports and communications received by the families of the Sanchi crew who have cause

to believe that their loved ones may have survived the collision and could be the victims

of hostage taking, forced disappearance, torture, and/or extrajudicial killing. The U.S.

Navy acknowledges that it engaged in surveillance and assisted in a search and rescue

mission to document the site of the incident and the wreckage following the collision, and

as such any Navy records made of and after that mission relating to the nature of the

incident, its aftermath, and any information regarding the fates or whereabouts of the

Sanchi crew are highly relevant to Plaintiffs’ claims.




                                             4
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 9 of 15




       Plaintiffs do not seek information particular to the internal functions of the Navy

or its employees or personnel nor do they intend to make such information publicly

available, but rather seek information in the possession of the Navy regarding Defendants

and the Sanchi itself for the purpose of establishing material facts related to Plaintiffs’

claims, which could potentially help release those individuals in custody since the

accident. The incident was a human tragedy, and this case was foremost initiated for the

purpose of bringing to light the reality of the case so that the families may pursue the

legal remedies available under the law.

                       ii.    Plaintiffs’ Request for Production is Proportional

       In terms of the proportionality of Plaintiffs’ request, this Court has held that the

factors to be considered are as follows:

           1)   the importance of the issues at stake in this action;
           2)   the amount in controversy;
           3)   the parties' relative access to relevant information;
           4)   the parties' resources;
           5)   the importance of the discovery in resolving the issues; and
           6)   whether the burden or expense of the proposed discovery outweighs its
                likely benefit.

Oxbow at 6. In its September 30, 2020 response, the Navy indicated that it objected to

Plaintiffs’ subpoena on three grounds: (1) that the subpoena did not give the Navy

sufficient time to respond, (2) that Plaintiffs’ request was not proportional because

Defendants are in default and have not contested these proceedings, and (3) that the

declassification review process for the requested documents would be unduly

burdensome. See Exhibit C, Second Navy Response. However, Plaintiffs assert that as

their request for production currently stands, these arguments do not demonstrate that

Plaintiffs’ request is disproportionate. Because Plaintiffs’ initial request was served on




                                            5
    Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 10 of 15




September 16, 2020 and Counsel has been in regular communication with the Navy

regarding Plaintiffs’ request since that date, the amount of time initially requested by

Plaintiffs’ for production is no longer applicable. See Exhibit C, Second Navy Response.

       In its objections to Plaintiffs’ subpoena, the Navy stated its position that such

production of the requested information should not be necessary because Defendants are

in default and not actively litigating the case. See Exhibit C, Second Navy Response.

However, Plaintiffs argue that such information is in fact of critical importance, as it is

needed to establish the claims Plaintiffs have asserted in their initial Complaint so that

they may move for a default judgment. As discussed previously, the information sought

in Plaintiffs’ discovery request specifically concerns the truth of the January 6, 2018

Sanchi incident and Defendants’ role in the fate of the tanker’s crew. This information is

of critical importance to the issues at stake because these facts may be dispositive of

Plaintiffs’ claims. Additionally, because the claims in this case involve violations of

international law and relate to ten of the crewmembers of the Sanchi, the amount in

controversy and potential scope of damages is high, extending to punitive damages as

well as actual and compensatory damages.

       Defendants have concealed information from the families of the Sanchi crew and

the general public regarding the incident and its aftermath. As such, the requested

documents within the control of the Navy are not available to Plaintiffs through any other

source, and the information Plaintiffs believe may be contained in these documents is

likely material to the claims raised in this case. Plaintiffs have exhausted all other means

of discovering the requested information, and have worked with the Navy to identify the

particular responsive classified documents. As such, the issues of the parties’ resources




                                             6
    Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 11 of 15




and the burdens or expenses of discovery weigh in favor of granting Plaintiffs’ Motion,

and an order to compel production is necessary as part of the discovery process in order

to authorize production.

       The Navy is limited by its own regulations in its capacity to produce classified

documents. See Department of Defense (DoD) Directive 5405.2 and SECNAVINST

5820.8A, published at 32 C.F.R. pts. 97 and 725; see also Exhibit C, Second Navy

Response. However, were the Navy to be legally compelled by court order to provide the

responsive records, Plaintiffs believe such production should not prove unduly

burdensome because the requested records have already been located and identified by

the Navy, and the use of in camera review would relieve the Navy of the burden of

declassifying the records as would be required if they were instead to be delivered

directly to Counsel, as will be addressed further in the following section.

           C. Classified Information May Be Protected by In Camera Review

       As the D.C. Circuit Court has established, “[T]he court has inherent authority to

review classified material ex parte, in camera as part of its judicial review function.”

Jifry v. F.A.A, 370 F.3d 1174, 1182 (D.C. Cir. 2004). Based upon Counsel’s

communications with the Navy, the scope of Plaintiffs’ discovery request has been

narrowed to the items described in Section II.A of this Motion that have been identified

by the U.S. Navy as classified responsive materials. Plaintiffs are aware that the

documents covered by this request are classified by the U.S. government, and therefore

request that this Court grant Plaintiffs’ Motion and further exercise its discretion and

authority to review any such classified documents in camera as appropriate to preserve




                                             7
     Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 12 of 15




the confidential nature of any information contained within and determine if any

information is material to Plaintiffs’ claims.

       The Navy has not identified with specificity the reasons for which the requested

documents have been designated as classified or generally described any possible

unclassified information contained within, but rather has objected to the disclosure of the

documents in their entirety. Department of Defense (DoD) Directive 5405.2 indicates that

factors to consider in whether or not classified information may be produced for the

purpose of litigation are as follows:

   a. Whether the request or demand is unduly burdensome or otherwise
      inappropriate under the applicable court rules;
   b. Whether the disclosure, including release in camera, is appropriate under
      the rules of procedure governing the case or matter in which the request or
      demand arose;
   c. Whether the disclosure would violate a statute, executive order, regulation,
      or directive;
   d. Whether the disclosure, including release in camera, is appropriate or
      necessary under the relevant substantive law concerning privilege;
   e. Whether the disclosure, except when in camera and necessary to assert a
      claim of privilege, would reveal information properly classified [. . .] or
      other matters exempt from unrestricted disclosure; and
   f. Whether disclosure would interfere with ongoing enforcement
      proceedings, compromise constitutional rights, reveal the identity of an
      intelligence source or confidential informant, disclose trade secrets or
      similarly confidential commercial or financial information, or otherwise
      be inappropriate under the circumstances.

DoD directive 5405.2 Appendix C to Part 516 (F)(2) (emphasis added). These same

factors are duplicated in SECNAVINST 5820.8 as general considerations in deciding

whether to authorize release of official information. Release of classified information for

litigation purposes is not wholly prevented; SECNAVINST 5820.8(b)(2)(ii) simply states

that for litigation where the United States is not a party, such release must be coordinated

within the Office of the Chief of Naval Operations.




                                                 8
    Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 13 of 15




       As stated previously, Plaintiffs assert that based upon the narrowed scope of their

request and their willingness to allow for in camera review of the classified documents,

this request is not unduly burdensome for the Navy. Additionally, these regulations make

clear that the use of in camera review is a significant factor in determining the

appropriateness of disclosure, and in light of the circumstances Plaintiffs ask that this

Court find that disclosure in camera is appropriate to provide Plaintiffs with the

information necessary to fully present their claims because the requested information will

not be published for the general public and does not seek to uncover the identities of

government employees or agents or details regarding the Navy’s internal operations.

       Defendants in this suit are in default, and are unresponsive to communications

from Plaintiffs; however, in camera review of the requested documents would not harm

or prove prejudicial to Defendants regardless of their status, because Plaintiffs do not

believe the information contained within is privileged or proprietary information to

Defendants; rather, it concerns information gathered by the U.S. government regarding

Defendants’ actions and the Sanchi itself. Additionally, because the specific records

sought by Plaintiffs are limited to those few already identified by the Navy as discussed

previously, in camera review should not prove burdensome on this Court’s resources.

       Furthermore, Plaintiffs are open to alternative methods of disclosure in the

interest of protecting classified information, including but not limited to declassification

of the original records, or production of affidavits by the Navy attesting to the relevant

information contained within the classified records as an alternative to production of the

original records themselves. Unlike many cases wherein parties have sought classified

records from the U.S. government through Freedom of Information Act (“FOIA”)




                                             9
    Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 14 of 15




requests for the purpose of public disclosure, Plaintiffs do not intend to publish the

requested documents publicly; rather, Plaintiffs seek this information because it directly

concerns the truth of what happened to their loved ones during the January 6, 2018

Sanchi incident. As such, Plaintiffs are willing to agree to a protective order to further

keep confidential any classified information contained in the requested documents.

                                    III.    CONCLUSION

       For the reasons stated above, Plaintiffs move this Court to compel the U.S. Navy

to produce documents responsive to Plaintiffs’ subpoena duces tecum, and to grant in

camera review of classified responsive documents.



This 14th day of June, 2021.



                                                       Respectfully submitted,




                                                       ________/s/_________________

                                                       Ali Herischi, Esq. (MD0024)
                                                       Herischi & Associates LLC
                                                       7201 Wisconsin Ave., Suite 440
                                                       Bethesda, Maryland 20814
                                                       Phone: 301-363-4540
                                                       Fax: 301-363-4538
                                                       Attorney for Plaintiffs




                                           10
    Case 1:19-cv-03688-ABJ Document 21 Filed 06/14/21 Page 15 of 15




                           CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 14th day of June 2021, this Plaintiffs’ Motion to
Compel Discovery and exhibits were served through email on the Department of Navy’s
attorney from Department of Justice, Mr. Joseph Carilli (AUSA) using his email address
at Joseph.Carilli@usdoj.gov.




                                               __/s/ Ali Herischi___________
                                               Ali Herischi, Esq. (MD0024)
                                               Herischi & Associates LLC
                                               7201 Wisconsin Ave., Suite 440
                                               Bethesda, MD 20814
                                               Phone: 301-363-4540
                                               Fax: 301-363-4538
                                               Attorney for Plaintiff




                                          11
